278 F.2d 450
James TEWALT, Appellant,v.Solange Dejoux TEWALT, Appellee.
No. 15328.
United States Court of Appeals District of Columbia Circuit.
Argued March 3, 1960.
Decided March 10, 1960.

Appeal from the United States District Court for the District of Columbia; John J. Sirica, District Judge.
Mr. Samuel Intrater, Washington, D. C., with whom Mr. Albert Brick, Washington, D. C., was on the brief, for appellant.
Mr. Robert H. Reiter, Washington, D. C., for appellee.
Before PRETTYMAN, Chief Judge, and BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a maintenance order issued by the District Court in favor of a wife and her children against the husband. We find no error.


2
Affirmed.